Citation Nr: 1722965	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  11-31 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Whether new material evidence has been received to reopen a previously denied claim of entitlement to service connection for residuals, right knee injury.

2.  Whether new material evidence has been received to reopen a previously denied claim of entitlement to service connection for bilateral hearing loss. 

3. Entitlement to service connection for bilateral hearing loss.

4. Entitlement to service connection for obstructive sleep apnea (OSA), and to include as secondary to service-connected posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

T. Henry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to December 1969.  The Veteran served in the Republic of Vietnam where he was awarded, among other things, the Combat Infantryman's Badge and the Purple Heart Medal. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of the Department of Veterans Affairs (VA) Regional Office in San Juan, Puerto Rico.  Specific procedural history related to individual claims will be addressed further below.

In November 2011, the Veteran requested a Board hearing.  In January 2015, the Veteran withdrew his hearing request.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for residuals, right knee is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  Rating decisions dated in March 1998 and April 1979 that denied service connection for residuals of right knee injury and for bilateral hearing loss, respectively, are final.  

2. Evidence received since the March 1998 rating decision is not cumulative or redundant of the evidence previously of record and is sufficient, when considered by itself or with previous evidence of record, to raise a reasonable possibility of substantiating the claim for service connection for residuals, right knee injury.

3.  Evidence received since the April 1979 rating decision is not cumulative or redundant of the evidence previously of record and is sufficient, when considered by itself or with previous evidence of record, to raise a reasonable possibility of substantiating the claim for service connection for bilateral hearing loss.

4.  Bilateral hearing loss was not manifested during his active service, is not shown to be causally or etiologically related to his active service, is not shown to have manifested within one year from the date of his separation from service.

5. The Veteran's obstructive sleep apnea was not manifested during his active service, is not shown to be causally or etiologically related to his active service, is not shown to have manifested within one year from the date of his separation from the military, and is not shown to be caused or aggravated by the service-connected PTSD. 


CONCLUSIONS OF LAW

1.  As new and material evidence has been received since the most recent final decision, the criteria for reopening the claim for service connection for residuals, right knee injury have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 
§ 3.156 (2016).

2.  As new and material evidence has been received since the most recent final decision, the criteria for reopening the claim for service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3. The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2016).

4. The criteria for service connection for obstructive sleep apnea, and to include as secondary to the service-connected PTSD have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).

VA's duty to notify was satisfied by letters sent in January 2010 and January 2013 and an acknowledgement of the notice included in a December 2013 application under the Fully Developed Claim program (VA Form 21-526 EZ).  The claims file contains the Veteran's service treatment and personnel records, post-service VA and private records, and the results of several VA examinations addressed in more detail below.  The Veteran has not identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

II. Analysis

A.  Reopening Claims

Rating actions from which an appeal is not timely perfected become final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108; Knightly v. Brown, 6 Vet. App.200 (1994).  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a). 

If new and material evidence is received within the remainder of the appeal period after a decision, the evidence will be considered as having been received in conjunction with that decision.  38 C.F.R. § 3.156 (b).  VA is required to determine whether evidence received during the appeal period is new and material.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  If new and material evidence is found during this period, the decision does not become final.  Id.   

In determining whether evidence is new and material for purposes of deciding whether a claim should be reopened, "the credibility of the evidence is to be presumed."  Savage v. Gober, 10 Vet. App.488  (1997); Justus v. Principi, 3 Vet. App.510, 513 (1992).

The phrase "raise[s] a reasonable possibility of substantiating the claim," does not create a third element or separate determination in the reopening process, but is a component of the question of what is new and material evidence."  See Shade v. Shinseki, 24 Vet. App.110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).  The focus is not solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Rather, the focus is on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id.  
Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App.273, 283 (1996). 

Regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. 
§§ 5108, 7104 (West 2014) to address the question of whether new and material evidence was necessary, and if so, has been received to reopen the claims for service connection, as those matters go to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

Right Knee

In June 1979, the RO initially denied the Veteran's service connection claim for residuals, right knee injury.  The RO noted that service treatment records reflected that the Veteran was treated for a right knee contusion in March 1968.  A clinician noted the Veteran's report that he fell on his right knee to avoid incoming gunfire.  On examination, there was no laxity or tenderness, and an X-ray was normal. No further treatment was sought prior to discharge, and no residuals of the right knee injury were shown on examination at the time of separation from service.  

The evidence of record at the time of the June 1979 decision included service treatment records, the Veteran's lay statement, and an April 1979 VA examination report.  During that examination, the Veteran reported the same circumstances except that the injury was to the left knee.  Examination of the left knee was normal except for moderated laxity of the external collateral ligament.  In July 1979, the Veteran filed a Notice of Disagreement (NOD).  The RO issued a Statement of the Case (SOC) which continued to deny service connection for residuals, a right knee injury.  The Veteran did not file a substantive appeal, and no new and material evidence was added to the record within one year.  38 C.F.R. § 3.156 (b).  Thus, the rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103. 

In February 1986, the Veteran sought to re-open his claim for residuals, right knee injury.  The Veteran stated that he had injured his knee in Vietnam and had been treated at the VA hospital in Fort Hamilton.  In a March 1986 rating decision, the RO concluded that the information was not new and material evidence.  Therefore, the claim was not re-opened.  The evidence of record at the time of the March 1987 decision included service treatment records, the Veteran's lay statement, and an April 1979 VA examination report.  As the Veteran did not file a NOD with this decision, and no new and material evidence was submitted within one year, the March 1998 rating decision became final.  Id.

In November and December 2009, the Veteran sought to re-open his claim for residuals, right knee injury, and for service connection for a left knee disorder.  In a February 2010 statement, the Veteran again described the circumstances of the injury in service as having affected both knees.  In December 2009, VA record of X-ray of the right knee showed tiny marginal spurs at the right patellar poles and a diagnosis of minimal right patellofemoral degenerative osteoarthritis.   In a February 2010 RO decision, the RO concluded that the Veteran did not submit new and material evidence, explaining that the evidence did not address a relationship to the treatment of the right knee in service.  Therefore, the claim was not reopened.

In November 2011, the RO issued an SOC denying reopening of the case and service connection for residuals, right knee injury.  The RO denied service connection on the basis that there was no evidence of a nexus between the Veteran's current disability and his military service.  In November 2011, the Veteran submitted a Form VA 9, substantial appeal and requested a Board hearing.  However, in January 2015, the Veteran withdrew his hearing request.

The Board finds that the X-ray report is new and material.  The evidence is new because it had not been previously considered.  The evidence is material because it relates to the unestablished fact of a current right knee disorder.  Even if interpreting without deciding that the 1979 examination and diagnosis of ligament laxity was erroneously recorded as for the left and not the right knee, bone spurs and arthritis represent a possible disorder different from ligament laxity.  The evidence raises a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App.110, 118 (2010).  Therefore, the Board finds that new and material evidence has been received since the last final decision.

Accordingly, new and material evidence having been received, the claim of entitlement to service connection for residual, right knee is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).



Bilateral Hearing Loss

In a February 1991 Statement in Support of Claim, the Veteran applied for service connection for hearing loss.  The Veteran stated that his hearing loss is connected to his military service in Vietnam and/or Agent Orange exposure.  In April 1994, the RO denied service connection for hearing loss.  The RO considered the Veteran's service personnel and treatment records and the results of a May 1979 VA examination that showed no hearing loss.  Audiometric testing was not performed during the examination. The RO stated "that the available scientific and medical evidence does not support the conclusion that the conditions at issue are associated with herbicide exposure, and there is no basis for service connection."  The Veteran did not appeal or submit new and material evidence within one year; therefore, the decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In April 2011, the Veteran submitted new and material evidence which included a January 2011 private audiology report that included the results of audiometric testing.  In June 2011, the RO received the Veteran's application to re-open the hearing loss claim.  In January 2013, the RO obtained the results of a VA audiometric examination.  In a rating decision the same month, the RO did not explicating reopen the claim, but denied service connection on the merits, citing the results of the VA examination.  Evidence received since the last final decision in April 1979 was new, not cumulative, and material to the element of service connection of a current disability.  Therefore, the Board concurs that the claim for service connection for bilateral hearing loss is reopened. 

B. Service Connection

To establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

A disease must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service.  38 C.F.R. § 3.303(b).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may also be granted for chronic disabilities, such as organic diseases of the nervous system, if such are shown to have been manifested to a compensable degree within one year after the veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In such instances, service connection may be established based on a continuity of symptomatology from the time of manifestation.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309 (a)).  Arthritis and organic diseases of the central nervous system including hearing loss are a chronic diseases listed under 38 C.F.R. § 3.309 (a) (2016); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303 (b) apply to those claims.

Service connection can also be established based on herbicide exposure (e.g., Agent Orange).  38 C.F.R. § 3.307(a)(6).  For the purposes of determining herbicide exposure, a veteran who served in qualifying locations is presumed to have been exposed to an herbicide agent.  38 C.F.R. § 3.307(a)(6)(iii).  If the veteran is presumed to have been exposed to herbicides, the veteran is entitled to a presumption of service connection for certain disorders.  38 C.F.R. § 3.309(e).  This presumption is specifically limited to those diseases listed.  Id.  38 C.F.R. § 3.309(e).  Arthritis and hearing loss are not among the listed diseases.  The Secretary has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341 - 346 (1994); see also Notice, 61 Fed. Reg. 41,442-449 (1996); 67 Fed. Reg. 42,600-42,608 (2002). 

Even if a veteran is not entitled to presumptive service connection for a disease claimed as secondary to herbicide exposure, VA must also consider the claim on a direct service-connection basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements.  Id.  Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period.  Maxson v. West, 12 Vet. App.453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App.49, 53 (1990). 

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App.467, 470-71 (1993). Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App.379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App.295 (2008); Prejean v. West, 13 Vet. App.444, 448-49 (2000).

Hearing Loss

Examinations for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometric test.  38 C.F.R. § 4.85.  These results are then charted on Table VI or Table VIa, and Table VII, as set out in the Rating Schedule.  38 C.F.R. § 4.85.  Audiologists must describe the effects on occupational functioning and daily activities so that it can be determined if an extra-schedular evaluation may be assigned.  Unlike the rating schedule for hearing loss, the extra-schedular provisions do not rely exclusively on objective test results to determine if referral is warranted.  Martinak v. Nicholson, 21 Vet. App.447, 455 (2007).

VA has specifically defined what is meant by a "disability" for the purpose of service connection.  38 C.F.R. § 3.385 (2016).  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  See id. 

The Veteran served in the U.S. Army as an Infantryman.  In a February 1991 Statement in Support of Claim, the Veteran applied for service connection for hearing loss.  The Veteran stated that his hearing loss is connected to his military service in Vietnam and/or Agent Orange exposure.  In April 1994, the RO denied service connection for hearing loss.  The RO stated "that the available scientific and medical evidence does not support the conclusion that the conditions at issue are associated with herbicide exposure, and there is no basis for service connection."  The Veteran did not appeal, so in April 1995, the RO's decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In April 2011, the Veteran submitted new and material evidence which included a January 2011 private audiology report.  In June 2011, he submitted an application to re-open the hearing loss claim.  38 U.S.C.A. § 5108; Knightly v. Brown, 6 Vet. App.200 (1994).  In January 2013, the RO denied service connection for bilateral hearing loss.  The RO concluded that the Veteran did not meet the criteria for hearing loss for VA purposes.  The RO based its decision on the audiologist examination.   
 
On examination, puretone thresholds for the 2011 hearing examination, in decibels, were as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
15
15
20
20
15
LEFT
25
15
20
15
20
Word recognition for the right and left ear were 96 and 98, respectively.  The private audiologist noted that the right ear had normal hearing sensitivity, except moderate to moderately severe hearing loss at 6KHZ-8KHZ.  The left ear had normal hearing sensitivity, except moderate hearing loss at 6KHZ-8KHZ.  Both ears had good discrimination ability.  Both ears had normal middle ear pressure and mobility of the tympanic membrane.  

In January 2013, the Veteran was afforded a VA audiology examination.  The audiologist reviewed the Veteran's claim files and performed an in-person examination.  On examination, puretone thresholds, in decibels, were as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
25
25
25
30
35
LEFT
20
20
25
25
40
The average puretone threshold for the right ear was 28.75 and the left was 27.5.  Speech recognition scores based on the Maryland CNC Test were 98 percent in the right ear and 100 percent in the left ear.

The examiner opined that the Veteran's hearing loss was less likely than not incurred in or caused by an in-service injury, event, or disease.  The VA examiner noted that the Veteran's enlistment and separation audiology exams were normal at all tested frequencies for both ears.  There was no evidence in the claims file of audiological follow up between October 13, 1966 (enlistment) and January 14, 2011 (private examination), i.e., 45 years in-between service and first complaint of hearing loss.  During this period, the Veteran did not complain of hearing loss.  The examiner opined that the Veteran's high frequency hearing loss could be a result of the natural aging process and/or to post-service noise exposure or a combination of both.  Nevertheless, the audiologist found that the Veteran's hearing loss was not caused by noise exposure during service.  

The Board has considered the Veteran's lay statements; however the Veteran, as a layperson without medical expertise or audiology training, is not competent to report that he has a hearing loss disability for VA purposes.  He is only competent to report the onset and progression of his hearing loss symptoms.  The Veteran has not reported the onset of hearing loss during or within one year of discharge from service.  38 C.F.R. § 3.385 clearly defines a hearing loss disability for VA compensation purposes and specifically indicates that hearing loss disabilities are determined based on test results.  Consequently, the Veteran's lay testimony cannot satisfy the requirements set forth under 38 C.F.R. § 3.385.

The Board finds the January 2011 and the January 2013 VA examination and opinion to be highly persuasive to the issue at hand.  The private audiologist noted that the Veteran had normal hearing in both ears.  He found the Veteran's ears to have normal pressure and mobility and good discrimination ability.  There was high frequency hearing loss, i.e., 6000-8000 Hz.  However, impaired hearing is considered a disability at 500-4000 Hz.  The VA audiologist noted a puretone level of 40 decibels in the left ear only and opined that it is less likely than not that the Veteran's high frequency hearing loss was incurred in or caused by an in-service injury, event, or disease; but could be the result of natural aging process and/or post-service noise exposure or a combination of both.

Additionally, the Veterans STR, post-service and private medical records are silent as to any complaints, treatments, or diagnoses for hearing loss.  The Veteran was diagnosed with high frequency hearing loss above 4000 Hz in January 2011, over 44 years after discharge from service.  In January 2013, the VA examiner noted that the Veteran had sensorial hearing loss at 500-4000 Hz, over 46 years after discharge from service.  The fact that there are no complaints or treatments involving the Veteran's hearing loss weighs against the claim.  See Maxson v. West, 12 Vet. App.453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (it is proper to consider the Veteran's entire medical history, including a lengthy period of absence of complaints).  

The Veteran also contended that hearing loss was caused by exposure to herbicide.  However, the Board may give the contention appropriate weight.  A mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination or obtain an opinion.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Here, the Veteran's generalized contention is unsupported by any other evidence or references and does not meet the low threshold for another examination and opinion on the contention.
 
Consequently, service connection for bilateral hearing loss cannot be granted.  The evidence is not so evenly balanced so as to allow application of the benefit of the doubt rule.  Gilbert, 1 Vet. App. at 49; 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Service Connection for Obstructive Sleep Apnea, including as secondary to PTSD

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303 (b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309 (a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013).  Obstructive sleep apnea is not one of the diseases listed in 38 C.F.R. § 3.309 (a).  38 C.F.R. § 3.309 (a) (2016).

In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App.509, 512 (1998).

In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App.439 (1995).  When service connection is thus established for a secondary disorder, the secondary disorder shall be considered a part of the original disability.  Id.  

The Board notes that 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310 (b) was moved to sub-section (c)), any increase in severity of a non-service-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.  In reaching this determination as to aggravation of a non-service-connected disorder, consideration is required as to what the competent evidence establishes as the baseline level of severity of the non-service-connected disease or injury (prior to the onset of aggravation by service-connected disability), in comparison to the medical evidence establishing the current level of severity of the non-service-connected disease or injury.  These findings as to baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. part 4) for evaluating that particular non-service-connected disorder.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).

In February 1991, the Veteran applied for service connection for OSA.  The Veteran stated that his OSA is connected to his active service in Vietnam and/or to herbicide exposure.  In April and May 2011, the Veteran submitted a private physician's examination report.  The physician noted the results of a sleep study and diagnosed the Veteran with mild sleep apnea related to chronic rhinitis "...possibly related to exposure to Agent Orange..."  The physician noted that the Veteran's OSA symptoms could be dramatically improved if the Veteran addressed his nasal congestion issues, slept in the non-supine position, and lost 10-20 percent of his body weight.  

In March 2014, the RO denied service connection for OSA.  The RO noted that the evidence did not show an event, disease or injury in service.  The Veteran's service treatment records did not contain complaints, treatment, or diagnosis for OSA.  The RO did not find a physiological link between OSA and the Veteran's military service. 

In April 2014, the Veteran applied for service connection for OSA secondary to his service connected PTSD.  

The first element of secondary service connection requires evidence of a current disorder; a current diagnosis has been established. 

The second element of secondary service connection requires evidence of a service-connected disability.  The Veteran is currently service-connected for PTSD.  

The third element of secondary service connection requires competent evidence establishing a connection between the service-connected disability and the current disorder.  Here, there is no competent nexus evidence establishing a connection between PTSD and OSA.

In June 2014, the Veteran was afforded a VA examination.  The examiner performed an in-person examination and reviewed all VA electronic medical records.  During the examination, the Veteran stated that after retiring, he began to gain weight.  In 2011, he saw a private physician.  The Veteran complained of loud snoring with frequent awakenings all of which the Veteran is competent to observe.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The 2011 examiner suggested weight loss and treatment for rhinitis which included Flonase and weight loss.  After the Veteran began treatment for rhinitis, he reported that his sleep pattern improved.  

After the examination, the VA examiner diagnosed the Veteran with very mild OSA not requiring CPAP.  The examiner noted that the Veteran was obese.

The examiner opined that the Veteran's sleep apnea was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service connected condition.  The examiner noted that the problem in OSA is that the "oropharyngeal muscles and the tongue relax during deep sleep stages of sleep and blocks the upper airway so that air cannot enter the lungs, causing apneas.  This condition is caused by anatomical factors like over-crowded structures in the oropharynx, overweight with large neck circumference and intrinsic, more-than-normal, relaxation of the oropharyngeal muscles and tongue during sleep . . . .  Emotion factors related to PTSD are not the cause of the OSA. OSA is caused by obstructive factors."  Although the examiner did not use the term "aggravation," the explanation and rationale indicates that OSA is a physical disorder without a mental health component.  There is evidence in treatment records that show that the Veteran's PTSD includes sleep disturbances such as nightmares and insomnia separate from the physical structure causing apnea.  As the examiner declined to find a medical association between the obstructive and emotional factors, the Board finds that the opinion encompasses both causation and aggravation.  

Although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App.428, 435 (2011), the specific issue in this case (whether the Veteran's current OSA was caused by or aggravated by his service-connected PTSD) falls outside the realm of common knowledge of a layperson.  See Jandreau, 492 F.3d at 1377 n.4 (laypersons not competent to diagnose cancer).  As a layperson, it is not shown that he possesses the medical expertise to provide such an opinion.  The medical opinions of record addressing the claimed relationship are negative.  No competent medical opinions linking the Veteran's OSA to his service-connected PTSD have been presented.  The private examiner opined that the Veteran's OSA was likely due to rhinitis.  The VA examiner considered the Veteran's lay assertions in forming the medical opinions, but ultimately found that the Veteran's current OSA is not related to his service-connected PTSD.  Thus, the medical evidence of record is only against the Veteran's claim. With respect to causation by exposure to herbicide, the private physician referred to causation by rhinitis which itself could have been caused by herbicide.  However, service-connection for rhinitis has not been claimed or granted.  As noted in the section above, the Veteran's generalized contention of causation by exposure to herbicide is unsupported by any other evidence or references and does not meet the low threshold for another examination and opinion on the contention. 

The Board notes that under the provisions of 38 U.S.C.A. § 5107 (b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.
The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App.49 (1990).  The Veteran's claim of entitlement to service connection for OSA, and to include as secondary to the service-connected PTSD, is not warranted.


ORDER

1. As new and material evidence has been received, and to this extent only, the claim for service connection for residuals, right knee is reopened. 

2. As new and material evidence has been received, and to this extent only, the claim for service connection for bilateral hearing loss is reopened. 

3. Service connection for bilateral hearing loss is denied.

4. Service connection for OSA, and as secondary to service connected PTSD, is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's service connection claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Veteran's last VA examination, to determine the status of his residual, right knee, was in April 1979.  Since then, the Veteran has submitted an x-ray that showed minimal right patellofemoral degenerative ostearthritis.  The Board finds there is insufficient competent medical evidence on file to make a decision on the claim, and a remand is required, per the low threshold outlined in McClendon, to obtain a VA examination and opinion to assess the relationship between the right patellofemoral degenerative ostearthritis and the residual, right knee.  McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  

Therefore, the Board finds that the Veteran should be examined and a medical opinion should be provided.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding pertinent VA treatment records.  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2. Schedule the Veteran for VA examination to assess the nature of any current right knee disorder and to obtain an opinion whether it is at least as likely as not (50 percent probability) that the current disorder was caused or aggravated by the injury and right knee contusion sustained in service or any other aspect of service.   Access to the electronic claims file must be made available to and reviewed by the VA examiner whose attention is directed but not limited to the record of treatment for the right knee in 1968, the Veteran's lay statements of the nature of the injury, the discharge physical examination, and the results of post-service VA examination in 1979 and subsequent outpatient treatment to date.  A complete rationale for the opinion is required.   

3. After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the claims should be re-adjudicated based on the entirety of the evidence.  See Breeden v. Principi, 17 Vet. App.475 (2004).

If the benefits sought on appeal remain denied, the Veteran should be provided with a supplemental statement of the case and allowed an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App.369 (1999).





	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


